Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
1.        Claims 1-2, 4 and 6-15 are directed to an allowable product (see examiner’s amendment below).  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-18 are directed to the method of using an allowable product, is hereby joined with the elected Group I invention and fully examined for patentability under 37 CFR 1.104. 
Claims 16-18 are directed to a method of using the product of Group I.  See the restriction requirement mailed November 24, 2021.  Applicant elected Group I (claims 1-15) in the papers filed January 5, 2022 are now rejoined with the invention of Group II (claims 16-18) and the restriction requirement between a product and method of using the product is hereby withdrawn.  
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
EXAMINER'S AMENDMENT
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephonic interview with Amy Dunstan on June 1, 2022.
In the claims:
Claim 1. (amended) A recombinant DNA molecule comprising a DNA sequence having a nucleotide sequence selected from the group consisting of:
a) 	a nucleotide sequence with at least 98 percent nucleotide sequence identity to the nucleotide sequence of SEQ ID NO: 20, wherein the nucleotide sequence has promoter activity of SEQ ID NO: 20,
 b) 	a nucleotide sequence comprising the nucleotide sequence of SEQ ID NO: 20 having promoter activity
 	c) 	a nucleotide sequence comprising a fragment comprising at least 100 contiguous nucleotides of SEQ ID NO: 20, and wherein the fragment has the promoter activity of SEQ ID NO: 20.
Claim 3 is cancelled.

Claim 4. (amended) The recombinant DNA molecule of claim 1, wherein the DNA sequence has at least 99 percent nucleotide sequence identity to the nucleotide sequence of SEQ ID NO: 20, and wherein the nucleotide sequence has the promoter activity of SEQ ID NO: 20.
Claim 5 is cancelled.

Claim 13. (amended) A transgenic plant, or a part thereof, wherein the transgenic plant and said part thereof comprises 
Claim 14. (amended) A progeny plant of the transgenic plant of claim 13, or a part of the progeny plant and said part of the progeny plant comprises the recombinant DNA molecule.
Claim 15. (amended) A transgenic seed, wherein the transgenic seed comprises the recombinant DNA molecule of claim 1.
Claim 18. (amended) A method of expressing a transcribable DNA molecule comprising obtaining a transgenic plant according to claim 13 and cultivating the transgenic plant, wherein the transcribable DNA is expressed.
Conclusions
2.	Claims 1, 2, 4 and 6-18 are allowed.

/VINOD KUMAR/Primary Examiner, Art Unit 1663